Citation Nr: 0005972	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from August 1966 to June 1969.

This appeal arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida which denied the veteran's claim for 
special monthly compensation based on the need for regular 
aid and attendance.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran requires assistance on a regular basis and is 
unable to protect himself from the hazards of his everyday 
environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for regular aid and attendance are met.  38 
U.S.C.A. §§ 1114(l), 5107 (West 1991); 38 C.F.R. §§ 3.350, 
3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance or by reason of being 
housebound.  The Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection is currently in effect for post-traumatic 
stress disorder, rated 100 percent disabling; for the 
residuals, scar, shell fragment wound, left thigh with 
retained foreign body, rated 10 percent disabling; and for 
residuals, scar, shell fragment wound, left calf, rated non-
compensably disabling.

VA outpatient treatment records reflect that the veteran was 
seen in August 1997 and at that time reported that he was 
losing control again.  He had gotten into a fight with his 
son and an argument with his spouse.  He was noted to be 
angry and extremely verbal with pressured speech.  Extreme 
rage was reported and it was indicated that he was near 
violence and fearful of a lack of control.  The assessment 
was post-traumatic stress disorder, chronic and severe.  When 
he was seen in November 1997 he was reported to be angry and 
hostile to everyone.  He was reported to be cooperative, 
over-inclusive and intense as well as suspicious and guarded.

A VA physician, in an April 1998 statement, indicated that 
the veteran had a peculiar problem with his medications as he 
could not tolerate the medications required for his 
psychiatric condition and the result was a less than optimum 
level of control.  It was noted that the veteran remained 
very prone to episodes of confusion, disorientation and 
explosive outbursts.  The physician stated that the veteran 
needed someone around him constantly to help him with his 
functioning and orientation when these episodes, which were 
unpredictable, occurred.
The physician indicated that the veteran's spouse was pretty 
much held captive because of the veteran's needs at times.  
It was observed that the episodes were often extensive in 
time and very demanding in energy.  It was noted that there 
were times that he would not walk around the house unless 
someone was within his field of vision and he then appeared 
unable to follow the simplest instructions.  The physician 
stated that he strongly advised that the veteran should not 
be left alone.

Additional VA outpatient treatment records show that in 
September 1998 his spouse reported that she was unable to 
leave the veteran alone because he became frightened, 
confused, disoriented and disorganized.  It was noted that 
the veteran would not go to the door without someone by his 
side and she reported that she was afraid to leave him by 
himself because he would turn on the stove and forget about 
it.  She felt that the veteran had lost his confidence 
because he asked her opinion to do the simplest task.

At a hearing on appeal in December 1999 before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
the veteran and his spouse gave detailed testimony in support 
of the veteran's claim.  The veteran testified that he was 
unable to prepare food because he would forget that he had 
turned on the stove and burned the pots and pans, had 
difficulty getting his clothes on correctly and had to be 
bathed by his spouse.  He indicated that he could never 
remember when to attend to the needs of nature.

38 C.F.R. § 3.352(a) provides that the following will be 
accorded consideration in determining the need for regular 
aid and attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to him daily environment.

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.

The Board observes that the VA physician was of the opinion 
that the veteran, apparently because of the seriousness of 
his psychiatric illness, strongly advised that the veteran 
should not be left alone.  Resolving all doubt in favor of 
the veteran, the Board concludes that there is an actual 
requirement of personal assistance from others and that the 
veteran requires this care or assistance on a regular basis 
to protect and assist him.  Accordingly, he is in need of 
regular aid and attendance.  38 U.S.C.A. §§ 1114(l), 5107; 38 
C.F.R. §§ 3.350, 3.352(a).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted, subject to the law 
and regulations governing the payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

